 

Exhibit 10.1

 



First Amendment to SECURITY AGREEMENT

 

THIS First Amendment to SECURITY AGREEMENT dated as of October 21, 2013 (this
“Amendment”), is by and among Axion International Holdings, Inc., a Colorado
corporation (“Debtor”), Axion International, Inc. a Delaware corporation (the
“Subsidiary” and collectively with Debtor, the “Pledgors”), and the holders of
Debtor’s Convertible Notes (as defined below) (individually and collectively,
the “Secured Party”).

 

WHEREAS, pursuant to the Note Purchase Agreement (the “Note Purchase
Agreement”), dated as of August 24, 2012, among Debtor and the Secured Party,
Debtor agreed to issue to the Secured Party an aggregate of up to $10,000,000 of
Debtor’s 8% convertible promissory notes (the “Convertible Notes”);

 

WHEREAS, in connection with the entry into the Note Purchase Agreement, Debtor,
the Subsidiary and the Secured Party entered into that certain Security
Agreement (the “Security Agreement”), dated as of August 24, 2012, pursuant to
which Debtor and the Subsidiary granted to the Secured Party a security interest
in all of their assets and rights to secure the obligations of Debtor under the
Convertible Notes;

 

WHEREAS, (i) on the date hereof, the Secured Party has loaned Debtor an
aggregate of approximately $603,000 (other than the loans made on the date
hereof in consideration for Convertible Notes), and in consideration of such
loans, Debtor proposes to issue to each such Secured Party a secured promissory
note, and (ii) it is contemplated that following the date hereof, the Secured
Party shall loan Debtor an aggregate of up to an additional $3,000,000, and in
consideration of such loans, Debtor proposes to issue to each such Secured Party
a secured promissory note (the secured promissory notes referred to in (i) and
(ii) are hereinafter collectively referred to as the “Secured Notes”), and each
such Secured Note shall be exchanged on a future date for a Convertible Note and
warrants to purchase shares of Debtor’s common stock;

 

WHEREAS, Debtor, the Subsidiary, and the Secured Party making the loans
referenced in the foregoing recital desire for Debtor’s obligations under the
Secured Notes to be secured pursuant to the Security Agreement; and

 

WHEREAS, Debtor, the Subsidiary and the Secured Party desire to amend the
Security Agreement on the terms set forth herein.

 

NOW, THEREFORE, Debtor, the Subsidiary and the Secured Party hereby amend the
Security Agreement by this Amendment, as follows:

 

1.Amendments. The parties hereby amend the Security Agreement, effective as of
the date hereof, as follows:

 

(a)The defined term “Notes” as used in the Security Agreement is hereby amended
and restated to mean Debtor’s (i) 8% convertible promissory notes (the
“Convertible Notes”), as issued from time to time pursuant to the Note Purchase
Agreement dated as of August 24, 2012, among Debtor and the Secured Party, as
amended from time to time, and (ii) secured promissory notes issued from time to
time in contemplation of exchanging such notes on a future date for Convertible
Notes and warrants to purchase shares of Debtor’s common stock.

 



 

 

 

(b)The defined term “Secured Party” as used in the Security Agreement is hereby
amended and restated to mean, both individually and collectively, holders of the
Notes.

 

(c)Section 2 of the Security Agreement is hereby amended and restated as follows
to reflect the grant of a security interest by the Pledgors to secure the
obligations under both the Convertible Notes and the Secured Notes:

 

“Section 2 Grant of Security. To secure the prompt and complete payment,
observance and performance when due (whether at stated maturity, by acceleration
or otherwise) of all of the Obligations, each of the Pledgors hereby
collaterally assigns and pledges to the Secured Party, and grants to the Secured
Party a security interest and Lien in and to, the Collateral. The Secured Party
acknowledges and agrees that the attachment of its security interest and Lien in
any commercial tort claim as original collateral is subject to the Debtor’s
compliance with Section 4(a).”

 

2.Consent to Reincorporation. Pursuant to Section 5 of the Security Agreement,
each Secured Party hereby (i) consents to the reincorporation of Debtor from the
State of Colorado to the State of Delaware, subject to the approval of same at
the annual meeting of Debtor’s shareholders to be held on November 19, 2013, and
(ii) waives the notice requirements set forth in Section 5 of the Security
Agreement with respect to such reincorporation.

 

3.Effect on Security Agreement. Except as expressly provided in this Amendment,
the Security Agreement, as amended by this Amendment, shall remain in full force
and effect.

 

4.Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Amendment shall be governed by the
internal laws of the State of Delaware, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Delaware.

 

5.Counterparts. This Amendment may be executed in two or more identical
counterparts, each of which shall be deemed an original and all of which shall
be considered one and the same agreement; provided that a facsimile signature
and a signature delivered electronically (including by delivery via electronic
mail of a signature page in “pdf” format) shall be considered due execution and
shall be binding upon the signatory thereto with the same force and effect as if
the signature were an original, not a facsimile or electronic signature.

 

[Signature page follows]

 



 

 

 

 

IN WITNESS WHEREOF, each of the Pledgors and the Secured Party has caused this
First Amendment to Security Agreement to be duly executed and delivered as of
the date first above written.

 



  PLEDGORS:             AXION INTERNATIONAL HOLDINGS, INC.                    
By: /s/ Steve Silverman     Name: Steve Silverman     Title: CEO  



 



  AXION INTERNATIONAL, INC.                     By: /s/ Donald W. Fallon    
Name: Donald W. Fallon     Title: CFO          





 

 

 



Signature page to First Amendment to Security Agreement



 

 

 

 

 



  SECURED PARTY:         MLTM Lending, LLC         By: TM Investments, LP    
its administrative member         By: CF Holdings, Inc.,     its general partner



 



  By: /s/ Melvin Lenkin     Name: Melvin Lenkin     Title: President            
        /s/ Edward Lenkin     Edward Lenkin  



 

 





  Judy Lenkin Lerner Revocable Trust                     By: /s/ Judy Lenkin
Lerner     Name: Judy Lenkin Lerner     Title: Trustee  

 



    /s/ Samuel Rose       Samuel Rose                       /s/ Allen Kronstadt
      Allen Kronstadt  

 

 

 



Signature page to First Amendment to Security Agreement

 

 

 

 



 

 

